Exhibit 10.1

QUOTIENT LIMITED

WARRANT AGENT AGREEMENT

WARRANT AGENT AGREEMENT (this “Warrant Agent Agreement”) made as of December 12,
2017, and effective as of October 26, 2017, between Quotient Limited, a company
organized under the laws of Jersey, with its registered office at 28 Esplanade,
St. Helier, JE2 3QA, Jersey, Channel Islands (the “Company”), and Continental
Stock Transfer & Trust Co., with offices at 1 State Street, 30th Floor, New
York, New York 10004 (“Warrant Agent”).

WHEREAS, on October 24, 2017, the Company entered into subscription agreements
with investors for the private placement of, among other securities, newly
issued warrants (the “Warrants”) of the Company exercisable for up to 8,414,683
ordinary shares (the “Warrant Shares”), of nil par value, of the Company
(“Ordinary Shares”), at an exercise price of $5.80 per Ordinary Share; and

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
a Registration Statement, No. 333-221470 on Form S-3 (as the same may be amended
from time to time, the “Registration Statement”) for the registration, under the
Securities Act of 1933, as amended (the “Securities Act”) of the resale of,
among other securities, the Warrants and the Warrant Shares by the investors in
the private placement (the “Selling Security Holders”) (as well as the issuance
of the Warrant Shares upon exercise of Warrants acquired from the Selling
Security Holders pursuant to the prospectus included in such Registration
Statement), and such Registration Statement was declared effective on
November 21, 2017; and

WHEREAS, Continental Stock Transfer & Trust Co. currently acts on behalf of the
Company as the transfer agent and registrar for the Ordinary Shares; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the registration,
transfer, exchange and exercise of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
authorize the execution and delivery of this Warrant Agent Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Warrant Agent Agreement.

2. Warrants.

2.1. Form of Warrant. Each Warrant has been initially issued in certificated
form in substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein, and has been signed by, or bears the facsimile signature
of, the Chief Executive Officer, President, Chief Financial Officer or
Treasurer, Secretary or Assistant Secretary of the Company. All of the Warrants
shall

 

- 1 -



--------------------------------------------------------------------------------

initially be represented in certificated form (each a “Definitive Warrant
Certificate”) and any Warrant, upon request of the Holder (as defined below)
thereof pursuant to and in accordance with Section 2.2.1 of this Warrant Agent
Agreement, may be represented by one or more book-entry certificates (each a
“Book-Entry Warrant Certificate”).

2.2. Registration.

2.2.1. Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of the original issuance and the registration
of any transfer of the Warrants. The Warrant Agent shall register the Warrants
in the names of the respective holders of the Warrants (the “Holders”) in such
denominations and otherwise in accordance with instructions delivered to the
Warrant Agent by the Company.

All of the Warrants shall initially be represented by one or more Definitive
Warrant Certificates. Upon receipt of instruction from a Holder of a Warrant or
the Company, the Warrant Agent shall, within two (2) Business Days, cause such
Warrant to be credited to the account of such Holder’s prime broker with the
Depository Trust Company (“Depository”) through its Deposit and Withdrawal At
Custodian (“DWAC”) system if the Company is then a participant in such system
and there is an effective registration statement under the Securities Act
permitting the resale of such Warrant by the Holder and registering the issuance
of the Warrant Shares following the resale. Subject to Section 2(f) of the
Warrants, such Book-Entry Warrant Certificates shall be in substantially the
form annexed hereto as Exhibit A. Upon deposit with the Depository, ownership of
beneficial interests in the Book-Entry Warrant Certificates shall be shown on,
and the transfer of such ownership shall be effected through, records
maintained: (i) by the Depository or its nominee for each Book-Entry Warrant
Certificate; (ii) by institutions that have accounts with the Depository (such
institution, with respect to a Warrant in its account, a “Participant”); or
(iii) directly on the book-entry records of the Warrant Agent with respect only
to owners of beneficial interests that represent such direct registration.

If the Depository subsequently ceases to make its book-entry settlement system
available for the Warrants, the Company may instruct the Warrant Agent to make
other arrangements for book-entry settlement within ten (10) Business Days after
the Depository ceases to make its book-entry settlement available. In the event
that the Company does not make alternative arrangements for book-entry
settlement within ten (10) Business Days or the Warrants are not eligible for,
or it is no longer necessary to have the Warrants available in, book-entry form,
the Warrant Agent shall provide written instructions to the Depository to
deliver to the Warrant Agent for cancellation each Book-Entry Warrant
Certificate, and the Company shall instruct the Warrant Agent to deliver to the
Depository Definitive Warrant Certificates in physical form evidencing such
Warrants. Such Definitive Warrant Certificates shall be in substantially the
form annexed hereto as Exhibit A.

As used herein, the term “Business Day” means any day except any Saturday, any
Sunday, any day which is a federal legal holiday in the United States or a legal
holiday in Jersey, Channel Islands or any day on which banking institutions in
the State of New York or in Jersey, Channel Islands are authorized or required
by law or other governmental action to close.

 

- 2 -



--------------------------------------------------------------------------------

2.2.2. Beneficial Owner; Registered Holder. Prior to due presentment for
registration of transfer of any Warrant, the Warrant Agent may deem and treat
the person in whose name such Warrant shall be registered upon the Warrant
Register (a “Registered Holder”), as the absolute owner of such Warrant and of
each Warrant represented thereby (notwithstanding any notation of ownership or
other writing on the Definitive Warrant Certificate made by anyone other than
the Company or the Warrant Agent), for the purpose of any exercise thereof, and
for all other purposes, absent actual written notice to the contrary from the
Record Holder. Any person in whose name ownership of a beneficial interest in
the Warrants evidenced by a Book-Entry Warrant Certificate is recorded in the
records maintained by the Depository or its nominee shall be deemed the
“beneficial owner” thereof; provided, that all such beneficial interests shall
be held through a Participant which shall be the Registered Holder of such
Warrants. As used herein, the term “Holder” refers only to a Registered Holder
of the Warrants.

3. Exercise of Warrants.

3.1. Exercise of Warrants.

3.1.1. Exercise of a Warrant. Exercise of the purchase rights represented by a
Warrant may be made, in whole or in part, on any Business Day not later than
5:00 P.M., New York time, on or after the Initial Exercise Date set forth in the
Warrants, and on or before July 31, 2018 (the “Termination Date”) by delivery to
the Warrant Agent at its corporate trust department of a duly executed facsimile
copy of the Notice of Exercise Form attached to the form of Warrant annexed
hereto as Exhibit A; and, within three (3) Trading Days of the date said Notice
of Exercise is delivered to the Warrant Agent, the Warrant Agent shall have
received all items required to be delivered by a Holder of a Warrant pursuant to
Section 2(a) of the Warrants, including such Warrant (if required), and the
aggregate Exercise Price, and all other amounts due and payable, all as required
by Section 2(a) of the Warrants. Surrender of Warrants shall be made either by
delivering to the Warrant Agent at its corporate trust department the Definitive
Warrant Certificate evidencing such Warrants or, in the case of a Book-Entry
Warrant Certificate, the Warrants shown on the records of the Depository to an
account of the Warrant Agent at the Depository designated for such purpose in
writing by the Warrant Agent to the Depository from time to time. Partial
exercises of a Warrant resulting in purchases of a portion of the total number
of Warrant Shares available thereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable thereunder in an amount equal
to the applicable number of Warrant Shares purchased. The Warrant Agent shall
maintain in the Warrant Register records showing the number of Warrant Shares
purchased and the date of such purchases.

If a Notice of Exercise is received or deemed to be received after the
Termination Date, the exercise pursuant thereto will be null and void and any
funds delivered to the Warrant Agent will be returned to the Holder. In no event
will interest accrue on funds deposited with the Warrant Agent in respect of an
exercise or attempted exercise of Warrants. The validity of any exercise of
Warrants will be determined by the Company in its sole discretion and such
determination will be final and binding upon the Warrant Agent.

 

- 3 -



--------------------------------------------------------------------------------

The Warrant Agent shall promptly deposit all funds received by it in payment of
the Exercise Price in the account of the Company maintained with the Warrant
Agent for such purpose and shall advise the Company via telephone at the end of
each day on which funds for the exercise of the Warrants are received of the
amount so deposited to its account. The Warrant Agent shall promptly confirm
such telephonic advice to the Company in writing.

3.1.2. Delivery of Certificates Upon Exercise. Subject to Section 6 of this
Warrant Agent Agreement, certificates for Warrant Shares purchased under a
Warrant shall be transmitted or delivered as set forth in Section 3.1.2 of this
Warrant Agent Agreement by the date that is three (3) Trading Days after the
Warrant Share Delivery Date. A Warrant shall be deemed to have been exercised on
the first date on which all of the conditions for delivery of Warrant Shares
contained in Section 2(c)(i) of the Warrants are satisfied (the “Exercise
Date”).

The Warrant Agent shall, by 11:00 A.M. New York City time on the Trading Day
following the Exercise Date of any Warrant, advise the Company or the transfer
agent and registrar for the Ordinary Shares (the “Transfer Agent”) in respect of
(a) the number of Warrant Shares issuable upon such exercise in accordance with
the terms and conditions of the Warrant, (b) the instructions of each Holder
with respect to delivery of the Warrant Shares issuable upon such exercise, and
the delivery of Definitive Warrant Certificates, as appropriate, evidencing the
rights of the Holder to purchase the unpurchased Warrant Shares called for by
such Warrant after such exercise, (c) in case of a Book-Entry Warrant
Certificate, the notation that shall be made to the records maintained by the
Depository, its nominee for each Book-Entry Warrant Certificate, or a
Participant, as appropriate, evidencing the balance, if any, of the Warrants
remaining after such exercise and (d) such other information as the Company or
the Transfer Agent shall reasonably require.

Subject to Section 2(e) of the Warrants, the Company shall, by 5:00 P.M., New
York City time, on the Warrant Share Delivery Date of any Warrant and the
clearance of the funds in payment of the aggregate Exercise Price (and all other
payments required to be paid by the Holder, if any, pursuant to the Warrant),
execute, issue and deliver to the Warrant Agent, the Warrant Shares to which
such Holder is entitled, in fully registered form, registered in such name or
names as may be directed by such Holder. Upon receipt of such Warrant Shares,
the Warrant Agent shall, by 5:00 P.M., New York City time, on the Warrant Share
Delivery Date, transmit such Warrant Shares to, or upon the order of, such
Holder.

Subject to Section 2(e) of the Warrants, in lieu of delivering physical
certificates representing the Warrant Shares issuable upon exercise of any
Warrant, the Warrant Shares shall be transmitted to the Holder by crediting the
account of the Holder’s prime broker with the Depository through its DWAC
system, if the Company is then a participant in such system, and either
(A) there is an effective registration statement under the Securities Act
permitting the resale of the Warrant Shares by the Holder, or (B) the Warrant
Shares are otherwise eligible to be sold under Rule 144 without regard to the
volume or manner of sale restrictions thereunder, the Company shall cause the
Transfer Agent to electronically transmit the Warrant Shares issuable upon
exercise to the Depository by crediting the account of the Holder’s prime broker
with the Depository through its DWAC system. The time periods for delivery
described in the immediately preceding paragraph shall apply to the electronic
transmittals described herein.

 

- 4 -



--------------------------------------------------------------------------------

3.1.3. Delivery of New Warrants Upon Exercise. If a Warrant shall have been
exercised in part, the Warrant Agent shall, at the request of a Holder and upon
surrender of the Definitive Warrant Certificate or the Book-Entry Warrant
Certificate, as applicable, evidencing such Warrant as set forth in
Section 3.1.1 of this Warrant Agent Agreement, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Definitive Warrant Certificate or Book-Entry Warrant Certificate, as set
forth in Section 3.1.3 of this Warrant Agent Agreement, evidencing the rights of
the Holder to purchase the unpurchased Warrant Shares called for by such
Warrant, which new Warrant shall in all other respects be identical with such
Warrant. If a Warrant evidenced by a Definitive Warrant Certificate is exercised
in part, a new Definitive Warrant Certificate shall be executed by the Company
and countersigned by the Warrant Agent as provided in Section 2 of this Warrant
Agent Agreement, and delivered to the Holder at the address specified on the
books of the Warrant Agent or as otherwise specified by such Holder. If a
Warrant evidenced by a Book-Entry Warrant Certificate is exercised in part, a
notation shall be made to the records maintained by the Depository, its nominee
for each Book-Entry Warrant Certificate, or a Participant, as appropriate,
evidencing the balance of the Warrants remaining after such exercise.

3.1.4. Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit either to the Holder’s prime broker the Warrant Shares or to the Holder
a certificate or the certificates representing the Warrant Shares, as
applicable, pursuant to Section 3.1.2 of this Warrant Agent Agreement by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise, in addition to any other remedies available to the Holder pursuant to
the Warrants, at law or in equity.

3.1.5. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder purchases or is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
Ordinary Shares to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise, then
the Company shall (A) pay in cash to the Holder the amount, if any, by which
(x) the Holder’s total purchase price (including brokerage commissions, if any)
for the Ordinary Shares so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase was executed, and
(B) at the option of the Holder, either reinstate the portion of the Warrants
and equivalent number of Warrant Shares for which such exercise was not honored
(in which case such exercise shall be deemed rescinded) or deliver to the Holder
the number of Ordinary Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations under the Warrants.

3.1.6. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of any Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall round up to the next whole share.

 

- 5 -



--------------------------------------------------------------------------------

3.1.7. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder, the
Notice of Exercise shall be accompanied by the Assignment Form attached to the
form of Warrant, annexed hereto as Exhibit A, duly executed by the Holder, and
the Company may require, as a condition thereto, the payment of a sum sufficient
to reimburse it for any transfer tax incidental thereto.

4. Adjustments.

4.1. Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of Warrant Shares pursuant to the terms of the Warrants, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of Warrant Shares purchasable upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

4.2. Form of Warrant. The Company may at any time make any change in the form of
Warrant annexed hereto as Exhibit A pursuant to the terms of the Warrants.

5. Transfer and Exchange of Warrants.

5.1. Registration of Transfer. Subject to compliance with applicable securities
laws, including the applicable laws of Jersey, Channel Islands, the Warrant
Agent shall register the transfer of a Warrant in whole or in part, as the case
may be, from time to time in the Warrant Register, upon surrender of such
Warrant for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company to establish that such transfer is being made in accordance with
the terms of the Warrants. Upon any such transfer, a new Warrant shall be issued
to the transferee, in the case of a partial transfer, a new Warrant reflecting
the reduced number of Ordinary Shares into which such Warrant is exercisable
shall be issued to the transferor, and the surrendered Warrant shall be
cancelled by the Warrant Agent. The Warrants so cancelled shall be delivered by
the Warrant Agent to the Company from time to time upon request.

5.2. Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written assignment of the Warrant substantially
in the form attached to the form of Warrant annexed hereto as Exhibit A, duly
executed by the Holder thereof, or by a duly authorized agent or attorney, and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer, and thereupon the Warrant Agent shall issue in exchange therefor one
or more new Warrants as requested by the Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or in any Book-Entry Warrant Certificate,
each Book-Entry Warrant Certificate may be transferred only in whole and only to
the Depository, to another nominee of the Depository, to a successor depository,
or to a nominee of a successor depository.

 

- 6 -



--------------------------------------------------------------------------------

Upon any such registration of transfer, the Company shall execute, and the
Warrant Agent shall countersign and deliver, in the name of the designated
transferee a new Definitive Warrant Certificate or Definitive Warrant
Certificates of any authorized denomination evidencing in the aggregate a like
number of unexercised Warrants.

5.3. New Warrants. A Warrant may be divided or combined with other Warrants upon
presentation of the Warrant to the Warrant Agent, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its duly authorized agent or attorney. Subject to
compliance with Section 5.1 and 5.2 of this Warrant Agent Agreement, as to any
transfer which may be involved in such division or combination, the Company
shall execute, and the Warrant Agent shall countersign and deliver, a new
Definitive Warrant Certificate or Definitive Warrant Certificates in exchange
for the Warrant or Warrants to be divided or combined in accordance with such
notice. All new Warrants issued on transfers or exchanges shall include
reference to the initial issuance date set forth on the first page of the
Warrants except as to the number of Warrant Shares issuable pursuant thereto and
the Warrant number.

5.4. Service Charges. A service charge shall be made for any exchange or
registration of transfer of Warrants, as negotiated between Company and the
Warrant Agent.

5.5. Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Warrant Agent Agreement, the Warrants required to be issued pursuant to the
provisions of Section 5 of this Warrant Agent Agreement, and the Company,
whenever required by the Warrant Agent, will supply the Warrant Agent with
Warrants duly executed on behalf of the Company for such purpose. All Warrants
issued on transfers or exchanges shall be dated the initial exercise date set
forth on the first page of the Warrant surrendered in connection therewith and
shall be identical with such Warrant except as to the number of Warrant Shares
issuable pursuant thereto.

6. Limitations on Exercise. For so long as the Ordinary Shares are registered
under the Exchange Act, a Holder shall not be entitled to receive Warrant Shares
upon exercise of any Warrant to the extent that the aggregate number of Warrant
Shares to be acquired by such Holder upon exercise shall, when added to the
aggregate number of Ordinary Shares deemed beneficially owned, directly or
indirectly, by such beneficial owner and each person subject to aggregation
(including any “group” of which such Holder is or may deemed to be a part) of
Ordinary Shares with such beneficial owner under Section 13 or Section 16 of the
Exchange Act and the rules promulgated thereunder at such time (an “Aggregated
Person”) (other than by virtue of the ownership of securities or rights to
acquire securities that have limitations on such beneficial owner’s or such
person’s right to convert, exercise or purchase similar to this limitation), as
determined pursuant to the rules and regulations promulgated under Section 13(d)
of the Exchange Act, exceed 9.99% (the “Restricted Ownership Percentage”) of the
total issued and outstanding Ordinary Shares (the “Section 16 Exercise
Blocker”). Notwithstanding the foregoing, the Section 16 Exercise Blocker shall
not apply with respect to a Holder if such Holder is subject to Section 16(a) of
the Exchange Act without regard to the aggregate number of Warrant Shares
issuable upon exercise of any Warrants and upon conversion, exercise or sale of
securities or rights to acquire securities that have limitations on such
beneficial owner’s right to convert, exercise or purchase similar to this
limitation. Notwithstanding the foregoing, the Company shall issue Ordinary
Shares upon

 

- 7 -



--------------------------------------------------------------------------------

exercise of any Warrant up to (but not exceeding) the amount that would cause a
Holder’s beneficial ownership of Ordinary Shares (together with that of any
Aggregated Person) to equal the Restricted Ownership Percentage; provided that
such Holder shall have the right at any time and from time to time to reduce the
Restricted Ownership Percentage applicable to such Holder (together with any
Aggregated Person) immediately upon prior written notice to the Company
(provided that, for the avoidance of doubt, in such event, such Holder may sell
Ordinary Shares or portions of such Warrant to reduce the aggregate number of
Ordinary Shares deemed beneficially owned by such Holder (together with any
Aggregated Person) to a level below the reduced Restricted Ownership Percentage,
in which case such Warrant will be exercisable by such Holder up to (but will
not exceed) the reduced Restricted Ownership Percentage) or increase the
Restricted Ownership Percentage applicable to such Holder (together with any
Aggregated Person) upon 65 days’ prior written notice to the Company. The
limitations contained in this paragraph shall apply to a successor holder of any
Warrant.

7. Concerning the Warrant Agent and Other Matters.

7.1. Concerning the Warrant Agent. The Warrant Agent:

(a) shall have no duties or obligations other than those set forth herein and no
duties or obligations shall be inferred or implied;

(b) may rely on and shall be held harmless by the Company in acting upon any
certificate, statement, instrument, opinion, notice, letter, facsimile
transmission, telegram or other document, or any security delivered to it, and
reasonably believed by it to be genuine and to have been made or signed by the
proper party or parties;

(c) may rely on and shall be held harmless by the Company in acting upon written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent;

(d) may consult with counsel satisfactory to it (including counsel for the
Company) and shall be held harmless by the Company in relying on the advice or
opinion of such counsel in respect of any action taken, suffered or omitted by
it hereunder in good faith and in accordance with such advice or opinion of such
counsel;

(e) solely shall make the final determination as to whether or not a Warrant
received by Warrant Agent is duly, completely and correctly executed, and
Warrant Agent shall be held harmless by the Company in respect of any action
taken, suffered or omitted by Warrant Agent hereunder in good faith and in
accordance with its determination;

(f) shall not be obligated to take any legal or other action hereunder which
might, in its judgment, subject or expose it to any expense or liability unless
it shall have been furnished with an indemnity satisfactory to it; and

(g) shall not be liable or responsible for any failure of the Company to comply
with any of the Company’s obligations relating to the Registration Statement or
this Warrant Agent Agreement, including without limitation obligations under
applicable regulation or law.

 

- 8 -



--------------------------------------------------------------------------------

7.2. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Warrant Shares upon the exercise of Warrants. The
Warrant Agent shall not register any transfer or issue or deliver any Definitive
Warrant Certificate(s) or Warrant Shares unless or until the Company or the
persons requesting the registration or issuance, as provided herein and in the
Warrants, shall have paid to the Warrant Agent the amount of such tax, if any,
or shall have established to the reasonable satisfaction of the Company that
such tax, if any, has been paid.

7.3. Resignation, Consolidation, or Merger of Warrant Agent.

7.3.1. Resignation of Warrant Agent and Appointment of Successor. The Warrant
Agent, or any successor to it hereafter appointed, may resign its duties and be
discharged from all further duties and liabilities hereunder after giving sixty
(60) calendar days’ notice in writing to the Company. If the office of the
Warrant Agent becomes vacant by resignation or incapacity to act or otherwise,
the Company may appoint in writing a successor Warrant Agent in place of the
Warrant Agent, subject to the terms of the Warrants. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

7.3.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the Transfer Agent not later than the effective date of any
such appointment.

7.3.3. Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Warrant
Agent Agreement without any further act.

7.4. Fees and Expenses of Warrant Agent.

7.4.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration in an amount separately agreed to between Company and Warrant Agent
for its services as Warrant Agent hereunder and will reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder. One

 

- 9 -



--------------------------------------------------------------------------------

half of the total Warrant Agent fees (not including postage) must be paid upon
execution of this Warrant Agent Agreement. The remaining half must be paid
within fifteen (15) Business Days thereafter. An invoice for any out-of-pocket
and/or per item fees incurred will be rendered to and payable by the Company
within fifteen (15) Business Days of the date of said invoice. It is understood
and agreed that all services to be performed by Warrant Agent shall cease if
full payment for its services has not been received in accordance with the above
schedule, and said services will not commence thereafter until all payment due
has been received by Warrant Agent.

7.4.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Warrant Agent Agreement.

7.5. Liability of Warrant Agent.

7.5.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agent Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the President,
Chief Executive Officer or Chief Financial Officer of the Company and delivered
to the Warrant Agent. The Warrant Agent may rely upon such statement for any
action taken or suffered in good faith by it pursuant to the provisions of this
Warrant Agent Agreement.

7.5.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, claims, losses, damages, costs and reasonable
counsel fees, for anything done or omitted by the Warrant Agent in the execution
of this Warrant Agent Agreement except as a result of the Warrant Agent’s gross
negligence, willful misconduct, or bad faith.

7.5.3. Disputes. In the event any question or dispute arises with respect to the
proper interpretation of this Warrant Agent Agreement or the Warrant Agent’s
duties hereunder or the rights of the Company, the Warrant Agent shall not be
required to act and shall not be held liable or responsible for refusing to act
until the question or dispute has been judicially settled (and the Warrant Agent
may, if it deems it advisable, but shall not be obligated to, file a suit in
interpleader or for a declaratory judgment for such purpose) by final judgment
rendered by a court of competent jurisdiction, binding on all parties interested
in the matter which is no longer subject to review or appeal, or settled by a
written document in form and substance satisfactory to the Warrant Agent and
executed by the Company.

 

- 10 -



--------------------------------------------------------------------------------

7.5.4. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Warrant Agent Agreement or with respect to the validity
or execution of any Warrant (except its countersignature hereof and thereof);
nor shall it be responsible for any breach by the Company of any covenant or
condition contained in this Warrant Agent Agreement or in any Warrant; nor shall
it be responsible to make any adjustments required under the provisions of the
Warrants or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
Shares to be issued pursuant to any Warrant or as to whether any Warrant Shares
will, when issued, be validly issued and fully paid and nonassessable.

7.6. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agent Agreement and agrees to perform the same upon
the terms and conditions herein set forth and, among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all moneys received by the Warrant Agent
for the purchase of Warrant Shares through the exercise of Warrants.

8. Miscellaneous Provisions.

8.1. Successors. All the covenants and provisions of this Warrant Agent
Agreement by or for the benefit of the Company or the Warrant Agent shall bind
and inure to the benefit of their respective successors and assigns.

8.2. Notices. Unless otherwise provided herein, any notice, statement or demand
authorized by this Warrant Agent Agreement to be given or made by the Warrant
Agent to or on the Company shall be given in writing, will be mailed (a) if
within the domestic United States, by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and (c) will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three
(3) Business Days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one Business Day after so mailed, (iii) if delivered by
International Federal Express, two (2) Business Days after so mailed and (iv) if
delivered by facsimile, upon electronic confirmation of receipt, and will be
delivered and addressed, as follows:

Quotient Limited

B1, Business Park Terre Bonne

Route de Crassier 13

1262 Eysins, Switzerland

Attention: Paul Cowan

Facsimile: 001 41 22 716 9800

With Copies to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Per B. Chilstrom

Facsimile: 212-878-8375

 

- 11 -



--------------------------------------------------------------------------------

Unless otherwise provided herein, any notice, statement or demand authorized by
this Warrant Agent Agreement to be given or made by the Company to or on the
Warrant Agent shall be given in writing, will be mailed (a) if within the
domestic United States, by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and (c) will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three (3) Business Days after
so mailed, (ii) if delivered by nationally recognized overnight carrier, one
Business Day after so mailed, (iii) if delivered by International Federal
Express, two (2) Business Days after so mailed and (iv) if delivered by
facsimile, upon electronic confirmation of receipt, and will be delivered and
addressed, as follows:

Continental Stock Transfer & Trust Co.

1 State Street, 30th Floor

New York, New York 10004

Attn: Compliance Department

8.3. Applicable Law. The validity, interpretation, and performance of this
Warrant Agent Agreement shall be governed in all respects by the laws of the
State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Warrant Agent Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenience forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 8.2 of this Warrant Agent Agreement. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim.

8.4. Persons Having Rights under this Warrant Agent Agreement. Nothing in this
Warrant Agent Agreement expressed and nothing that may be implied from any of
the provisions hereof is intended, or shall be construed, to confer upon, or
give to, any person or corporation other than the parties hereto, any right,
remedy, or claim under or by reason of this Warrant Agent Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agent Agreement shall be for the sole and exclusive benefit of the parties
hereto and their successors and assigns.

8.5. Examination of this Warrant Agent Agreement. A copy of this Warrant Agent
Agreement shall be available at all reasonable times at the office of the
Warrant Agent in the City of New York, State of New York. The Warrant Agent may
require any Holder requesting to inspect this Warrant Agent Agreement to submit
his Warrant for inspection by it.

 

- 12 -



--------------------------------------------------------------------------------

8.6. Counterparts. This Warrant Agent Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

8.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Warrant Agent Agreement and shall not affect the
interpretation thereof.

8.8. Amendments. This Warrant Agent Agreement (other than Exhibit A hereto) may
be amended or modified only by an instrument signed by the parties hereto. For
the avoidance of doubt, the Warrants may be amended by the Company and, if
required, the requisite percentage of Holders pursuant to their terms.

8.9. Severability. This Warrant Agent Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Warrant Agent Agreement or of any
other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Warrant Agent Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be possible and be valid and
enforceable.

8.10. Force Majeure. In the event either party is unable to perform its
obligations under the terms of this Warrant Agent Agreement because of acts of
God, strikes, failure of carrier or utilities, equipment or transmission failure
or damage that is reasonably beyond its control, or any other cause that is
reasonably beyond its control, such party shall not be liable for damages to the
other for any damages resulting from such failure to perform or otherwise from
such causes. Performance under this Warrant Agent Agreement shall resume when
the affected party or parties are able to perform substantially that party’s
duties.

8.11. Consequential Damages. Notwithstanding anything in this Warrant Agent
Agreement to the contrary, neither party to this Warrant Agent Agreement shall
be liable to the other party for any consequential, indirect, special or
incidental damages under any provision of this Warrant Agent Agreement or for
any consequential, indirect, punitive, special or incidental damages arising out
of any act or failure to act hereunder even if that party has been advised of or
has foreseen the possibility of such damages.

8.12. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

8.13. Defined Terms; Certain Conflicts. All capitalized terms used and not
defined herein shall have the meanings ascribed to such terms in the Warrants.
In the event of any conflict between any provision in this Warrant Agency
Agreement and in the Warrants related to the rights of any Holder, the
provisions in the Warrants shall control.

[Signature Page Follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agent Agreement has been duly executed by the
parties hereto as of the day and year first above written.

 

QUOTIENT LIMITED By:  

/s/ Christopher Lindop

  Name: Christopher Lindop   Title: Chief Financial Officer

CONTINENTAL STOCK TRANSFER & TRUST CO.

By:  

/s/ Henry Farrell

  Name: Henry Farrell   Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

FORM OF WARRANT

NEITHER THE ISSUANCE AND SALE OF THIS WARRANT NOR THE ORDINARY SHARES INTO WHICH
THIS WARRANT IS EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE
ORDINARY SHARES INTO WHICH THIS WARRANT IS EXERCISABLE MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THIS WARRANT
AND THE ORDINARY SHARES INTO WHICH THIS WARRANT IS EXERCISABLE MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THIS WARRANT OR SUCH ORDINARY SHARES.

THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. EASTERN TIME ON JULY 31, 2018.

WARRANT

QUOTIENT LIMITED

Warrant No.:

Warrant Shares:                                        
                                                          Initial Exercise Date:
October [•], 2017

THIS WARRANT (this “Warrant”) certifies that, for value received, [•] or its
assigns (the “Holder”) is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the Initial Exercise Date, as listed above, and on or prior to the
close of business on July 31, 2018 (the “Termination Date”) but not thereafter,
to subscribe for and purchase from Quotient Limited, a Jersey, Channel Islands
company (the “Company”), up to [•] ordinary shares (as subject to adjustment
hereunder, the “Warrant Shares”), of no par value per share (“Ordinary Shares”),
in the capital of the Company. The purchase price of one Ordinary Share under
this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).
This Warrant is one of the warrants (the “Warrants”) being issued pursuant to
the Subscription Agreements, dated as October 24, 2017 (the “Subscription
Agreements”), among the Company and the initial holders of the Warrants.
Capitalized terms used herein have the respective meanings ascribed thereto in
the Subscription Agreements unless otherwise defined herein.



--------------------------------------------------------------------------------

Section 1. In addition to the terms defined elsewhere in this Agreement, the
following terms have the meanings indicated in this Section 1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or a legal holiday in Jersey, Channel
Islands or any day on which banking institutions in the State of New York or in
Jersey, Channel Islands are authorized or required by law or other governmental
action to close.

“Commission” means the United States Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Ex-Dividend Date” means the first date on which the Ordinary Shares trade on
the principal Trading Market therefor, regular way, without the right to receive
the relevant dividend, distribution or issuance.

“Ordinary Share Equivalent” means any securities of the Company that would
entitle the holder thereof to acquire at any time Ordinary Shares, including,
without limitation, any debt, preference shares, rights, options, warrants,
share appreciation rights, restricted share units or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Ordinary Shares.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Record Date” means the date fixed for determination of holders of Ordinary
Shares entitled to receive the relevant dividend or distribution (whether such
date is fixed by the Company’s board of directors or a duly authorized committee
thereof, statute, contract or otherwise).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means a day on which the Ordinary Shares are traded on a Trading
Market. If the Ordinary Shares are not listed or quoted for trading on a Trading
Market, Trading Day means a Business Day.

“Trading Market” means any of the following markets or exchanges on which the
Ordinary Shares are listed or quoted for trading on the date in question: the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange (or any successors to any of
the foregoing).

 

- 16 -



--------------------------------------------------------------------------------

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, New York 10004 and a facsimile number of 212-616-7615, and any successor
transfer agent of the Company.

Section 2. Exercise.

(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, on any Business Day not later than
5:00 P.M., New York time, on or after the Initial Exercise Date and on or before
the Termination Date by delivery to the Company at the address listed in
Section 5(h) hereof (or such other office or agency of the Company as it may
designate by notice to the Holder), (a) if required pursuant to the immediately
following sentence, this Warrant, (b) a Notice of Exercise form annexed hereto,
properly delivered by the Holder via facsimile, and (c) the aggregate Exercise
Price for the shares specified in the applicable Notice of Exercise, and all
applicable taxes and charges due in connection with the exercise of this Warrant
and payable by the Holder pursuant to Section 2(c)(vi), in lawful money of the
United States of America by certified or official bank check or by bank wire
transfer in immediately available funds (such funds to be delivered on or prior
to the Warrant Share Delivery Date (as defined below)). Notwithstanding anything
herein to the contrary, the Holder shall not be required to physically surrender
this Warrant to the Company until this Warrant has been exercised in full, in
which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days after the date the final Notice of
Exercise is delivered to the Company. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased. The Company shall maintain records showing the
number of Warrant Shares purchased and the date of such purchases. Upon delivery
of the Notice of Exercise form to the Company pursuant to this Section 2(a), the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised pursuant to such Notice of Exercise. Each exercise hereof shall
constitute the re-affirmation by the Holder that the representations and
warranties contained in Article 2 of the Subscription Agreements, other than
Section 2(n) thereof, are true and correct in all material respects with respect
to the Holder with respect to the Warrant Shares as of the time of such exercise
(except for any representation or warranty made as of a specified date, which
shall be true and correct in all respects as of such specified date). The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 

- 17 -



--------------------------------------------------------------------------------

(b) Exercise Price. The exercise price per share of the Ordinary Shares under
this Warrant shall be $5.80, subject to adjustment hereunder (the “Exercise
Price”).

(c) Mechanics of Exercise.

(i) Delivery of Warrant Shares Upon Exercise. Subject to Section 2(e) hereof,
the Company shall cause the Transfer Agent to transmit Warrant Shares purchased
hereunder to the Holder by crediting the account of the Holder’s prime broker
with the Depository Trust Company (“Depository”) through its Deposit and
Withdrawal At Custodian (“DWAC”) system if the Company is then a participant in
such system and either (A) there is an effective registration statement under
the Securities Act permitting the resale of the Warrant Shares by the Holder, or
(B) the Warrant Shares are otherwise eligible to be sold under Rule 144 without
regard to the volume or manner of sale restrictions thereunder, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise, in each case by the date that is three (3) Trading Days after the
latest of (A) the delivery to the Company of the Notice of Exercise and, if
applicable, receipt of the DWAC request from the Holder’s prime broker,
(B) surrender of this Warrant (if required) and (C) payment of the aggregate
Exercise Price as set forth above (such date, the “Warrant Share Delivery
Date”). Delivery of the Warrant Shares is subject to payment to the Company of
the Exercise Price and all taxes required to be paid by the Holder, if any,
pursuant to Section 2(c)(vi) prior to the issuance of such shares.

(ii) Delivery of New Warrant Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant, deliver to the Holder a new Warrant evidencing the
rights of the Holder to purchase the unpurchased Warrant Shares called for by
this Warrant, which new Warrant shall in all other respects be identical to this
Warrant.

(iii) Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit either to the Holder’s prime broker the Warrant Shares or to the Holder
a certificate or the certificates representing the Warrant Shares, as
applicable, pursuant to Section 2(c)(i) hereof by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise, in addition
to any other remedies available to the Holder hereunder, at law or in equity.

(iv) Compensation for Buy-In on Failure to Timely Deliver Shares Upon Exercise.
In addition to any other rights available to the Holder, if the Company fails to
cause the Transfer Agent to transmit to the Holder’s prime broker the Warrant
Shares, or to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date, and if after such date the Holder purchases or is required by its broker
to purchase (in an open market transaction or otherwise) or the Holder’s
brokerage firm otherwise purchases, Ordinary Shares to deliver in satisfaction
of a sale by the Holder of the Warrant Shares which the Holder anticipated
receiving upon such exercise (a “Buy-In”), then the Company shall (A) pay in
cash to the Holder the amount, if any, by which (x) the Holder’s total purchase
price (including brokerage fees and commissions, if any) for the Ordinary Shares
so purchased exceeds (y) the amount obtained by multiplying (1) the number of
Warrant Shares that the Company was

 

- 18 -



--------------------------------------------------------------------------------

required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase was executed,
and (B) at the option of the Holder, either reinstate the portion of this
Warrant and equivalent number of Warrant Shares for which such exercise was not
honored (in which case such exercise shall be deemed rescinded) or deliver to
the Holder the number of Ordinary Shares that would have been issued had the
Company timely complied with its exercise and delivery obligations hereunder.
For example, if the Holder purchases Ordinary Shares having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted exercise of
Ordinary Shares with an aggregate sale price giving rise to such purchase of
$10,000, under clause (A) of the immediately preceding sentence the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and evidence of the amount of such loss. Nothing herein shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely cause the
transfer agent to transmit to the Holder’s prime broker the Warrant Shares, or
to the Holder a certificate or certificates representing the Warrant Shares upon
exercise of this Warrant as required pursuant to the terms hereof.

(v) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall round up to the next whole share.

(vi) Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder, the
Exercise Notice shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder, and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.

(vii) Closing of Books. The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

(d) Holder’s Exercise Limitations. For so long as the Ordinary Shares are
registered under the Exchange Act, the Holder shall not be entitled to receive
Warrant Shares upon exercise of this Warrant to the extent that the aggregate
number of Warrant Shares to be acquired by the Holder upon exercise shall, when
added to the aggregate number of Ordinary Shares deemed beneficially owned,
directly or indirectly, by such beneficial owner and each person subject to
aggregation (including any “group” of which the Holder is or may deemed to be a
part) of Ordinary Shares with such beneficial owner under Section 13 or
Section 16 of the Exchange

 

- 19 -



--------------------------------------------------------------------------------

Act and the rules promulgated thereunder at such time (an “Aggregated Person”)
(other than by virtue of the ownership of securities or rights to acquire
securities that have limitations on such beneficial owner’s or such person’s
right to convert, exercise or purchase similar to this limitation), as
determined pursuant to the rules and regulations promulgated under Section 13(d)
of the Exchange Act, exceed 9.99% (the “Restricted Ownership Percentage”) of the
total issued and outstanding Ordinary Shares (the “Section 16 Exercise
Blocker”). Notwithstanding the foregoing, this Section 16 Exercise Blocker shall
not apply with respect to the Holder if the Holder is subject to Section 16(a)
of the Exchange Act without regard to the aggregate number of Warrant Shares
issuable upon exercise of this Warrant and upon conversion, exercise or sale of
securities or rights to acquire securities that have limitations on such
beneficial owner’s right to convert, exercise or purchase similar to this
limitation. Notwithstanding the foregoing, the Company shall issue Ordinary
Shares upon exercise of this Warrant up to (but not exceeding) the amount that
would cause the Holder’s beneficial ownership of Ordinary Shares (together with
that of any Aggregated Person) to equal the Restricted Ownership Percentage;
provided that the Holder shall have the right at any time and from time to time
to reduce the Restricted Ownership Percentage applicable to the Holder (together
with any Aggregated Person) immediately upon prior written notice to the Company
(provided that, for the avoidance of doubt, in such event, the Holder may sell
Ordinary Shares or portions of this Warrant to reduce the aggregate number of
Ordinary Shares deemed beneficially owned by the Holder (together with any
Aggregated Person) to a level below the reduced Restricted Ownership Percentage,
in which case this Warrant will be exercisable by the Holder up to (but will not
exceed) the reduced Restricted Ownership Percentage) or increase the Restricted
Ownership Percentage applicable to the Holder (together with any Aggregated
Person) upon 65 days’ prior written notice to the Company. The limitations
contained in this paragraph shall apply to a successor holder of this Warrant.

(e) Compliance with the Securities Act of 1933. Except as provided in the
Subscription Agreements, the Company may cause the legend set forth on the first
page of this Warrant to be set forth on this Warrant, and, if required, a
similar legend to be set forth on any security issued or issuable upon exercise
of this Warrant, unless the Holder shall have delivered to the Company
reasonable evidence that such legend is unnecessary or counsel for the Company
is of the opinion as to any such security that such legend is unnecessary. For
the avoidance of doubt, this Warrant and the Warrant Shares will be considered
“Registrable Securities” for purposes of the Registration Rights Agreement,
dated as of October 24, 2017, by and between the Company and the Holder (the
“Registration Rights Agreement”) and will be entitled to the registration rights
set out therein.

(f) Form of Warrant. Upon receipt of instruction from the Holder, the Company
shall, within two (2) Business Days, cause this Warrant to be credited to the
account of the Holder’s prime broker with the Depository through its DWAC system
if the Company is then a participant in such system and there is an effective
registration statement under the Securities Act permitting the resale of this
Warrant by the Holder and registering the issuance of the Warrant Shares
following the resale. In connection with crediting the account of the Holder’s
prime broker with the Depository through its DWAC system in respect of this
Warrant as set forth in the previous sentence, the Company shall amend the terms
of this Warrant to reflect that this Warrant shall, thereafter, be a “global”
security, as set forth, and in accordance with, Section 4(m) of the Subscription
Agreements dated as of October 24, 2017 by and between the Company and the
initial Holder of this Warrant.

 

- 20 -



--------------------------------------------------------------------------------

Section 3. Certain Adjustments.

(a) Share Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, effects a share split or payment of share dividend, then upon
the effective date thereof, the number of Ordinary Shares which the Holder shall
be entitled to purchase upon exercise of this Warrant shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of Ordinary Shares by reason of such share split or share
dividend, and the Exercise Price shall be, in the case of an increase in the
number of shares, proportionally decreased and, in the case of decrease in the
number of shares, proportionally increased. Any adjustment made pursuant to this
Section 3(a) shall become effective immediately prior to 9:00 a.m. (New York
City time) on the Ex-Dividend Date (or, if earlier, the Record Date) for such
dividend or distribution or the effective date of such subdivision or
combination, as the case may be.

(b) Rights Offerings. In addition to any adjustments pursuant to Section 3(a)
above, if at any time the Company grants, issues or sells any Ordinary Share
Equivalents or rights to purchase shares, warrants, securities or other property
pro rata to the record holders of Ordinary Shares (the “Purchase Rights”), then
the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of Ordinary Shares acquirable upon
complete exercise of this Warrant (without regard to any limitations on exercise
hereof, including without limitation, the limitations described in Section 2(d)
above) immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Ordinary Shares are to be determined for
the grant, issue or sale of such Purchase Rights (provided, however, to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder exceeding the Restricted Ownership Percentage, then the
Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such Ordinary Shares as a result of such
Purchase Right to such extent) and such Purchase Right to such extent shall be
held in abeyance for the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Restricted Ownership Percentage).

(c) Pro Rata Distributions. The Holder, as the holder of this Warrant, shall be
entitled to receive such dividends paid and distributions of any kind made to
the holders of Ordinary Shares of the Company to the same extent as if the
Holder had exercised this Warrant into the full number of Ordinary Shares
(without regard to any limitations on exercise herein or elsewhere and without
regard to whether or not a sufficient number of shares are authorized and
reserved to effect any such exercise and issuance) into which this Warrant is
then exercisable and had held such Ordinary Shares on the Record Date for such
dividends and distributions. Payments and distributions under the preceding
sentence shall be made concurrently with the dividend or distribution to the
holders of Ordinary Shares.

 

- 21 -



--------------------------------------------------------------------------------

(d) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in a transaction or a series of related
transactions, effects any merger or consolidation of the Company with or into
another Person and the Company is not the surviving corporation, (ii) the
Company, directly or indirectly, effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in a transaction or a series of related transactions, (iii) any direct or
indirect purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Ordinary Shares are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Ordinary Shares, (iv) the Company, directly or indirectly, in a transaction or a
series of related transactions, effects any reclassification, reorganization or
recapitalization of the Ordinary Shares or any compulsory share exchange
pursuant to which the Ordinary Shares are effectively converted into or
exchanged for , stock, other securities, other property or assets (including
cash or any combination thereof), (v) the Company, directly or indirectly, in a
transaction or a series of related transactions, consummates a stock or share
purchase agreement or other agreement or business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group of Persons acquires more than 50% of the outstanding Ordinary Shares;
or (vi) a “person” or “group” within the meaning of the Section 13(d) of the
Exchange Act, other than the Company, files a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the Company’s common equity representing more than 50% of the
voting power of all classes of the Company’s common equity entitled generally to
vote in the election of directors to the Company’s board of directors (each a
“Fundamental Transaction”), then, in the case of any Fundamental Transaction
pursuant to which the Ordinary Shares would be converted into, or exchanged for,
stock, other securities, other property or assets (including cash or any
combination thereof), upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the kind and amount of shares of stock, other
securities or other property or assets (including cash or any combination
thereof) (the “Alternate Consideration,”) receivable as a result of such
Fundamental Transaction by a holder of one Ordinary Share immediately prior to
such Fundamental Transaction (without regard to any limitation in Section 2(d)
on the exercise of this Warrant) (such amount of Alternate Consideration per
Ordinary Share, a “Unit of Alternate Consideration”). If holders of Ordinary
Shares are given any choice as to the stock, other securities, other property or
assets (including cash or any combination thereof), to be received in a
Fundamental Transaction described in the preceding sentence, then the Holder
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of this Warrant following such Fundamental Transaction.
Notwithstanding anything to the contrary contained herein, in the event of any
Fundamental Transaction, the Company or any Successor Entity (as defined below)
shall, at the Holder’s option, exercisable at any time beginning on the date of
the consummation of such Fundamental Transaction and ending on the date that is
30 calendar days after the consummation of such Fundamental Transaction,
purchase this Warrant from the Holder by paying to the Holder an amount of cash
equal to the Black Scholes Value of the remaining unexercised portion of this
Warrant on the

 

- 22 -



--------------------------------------------------------------------------------

date of the consummation of such Fundamental Transaction, such payment to be
made within three (3) days after the exercise of such option. “Black Scholes
Value” means the value of this Warrant based on the Black and Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg, L.P. or any
successor or replacement service (“Bloomberg”), determined as of the day of
consummation of the applicable Fundamental Transaction for pricing purposes and
reflecting (A) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the time between the date of the public announcement of
the applicable Fundamental Transaction and the Termination Date, (B) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) the
underlying price per share used in such calculation shall be the greater of
(i) the weighted average price of the Ordinary Shares for the Trading Day
immediately preceding the date of announcement of the applicable Fundamental
Transaction, (ii) the weighted average price of the Ordinary Shares for the
Trading Day immediately following the date of announcement of the applicable
Fundamental Transaction and (iii) the weighted average price of the Ordinary
Shares for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction and (D) a remaining option time equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Warrant and the Registration Rights Agreement in accordance
with the provisions of this Section 3(d) pursuant to written agreements and
shall, at the option of the Holder, deliver to the Holder, in exchange for this
Warrant, a security of the Successor Entity, evidenced by a written instrument
substantially similar in form and substance to this Warrant that is exercisable
for a number of Units of Alternate Consideration equal to the maximum number of
Ordinary Shares into which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
Fundamental Transaction in which the Company is not the surviving entity, the
Successor Entity shall succeed to, and be substituted for (so that, from and
after the date of such Fundamental Transaction, the provisions of this Warrant
and the Registration Rights Agreement referring to the “Company” shall refer
instead to the Successor Entity, and references to “Ordinary Shares” shall refer
to Units of Alternate Consideration), and may exercise every right and power of
the Company and shall assume all of the obligations of the Company under this
Warrant and the Registration Rights Agreement with the same effect as if such
Successor Entity had been named as the Company herein. In the event that the
Alternate Consideration includes stock, securities or other property or assets
(including cash) of any entity other than the Company or the Successor Entity,
such other entity shall guarantee the obligations of the Company or the
Successor Entity, as applicable, hereunder. The Company will not become a party
to a Fundamental Transaction unless it is consistent with the foregoing. The
above provisions shall apply to successive Fundamental Transactions.

(e) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of Ordinary Shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of Ordinary Shares
(excluding treasury shares, if any) issued and outstanding.

 

- 23 -



--------------------------------------------------------------------------------

(f) Notice to Holder.

(i) Adjustment to Exercise Price and number of Ordinary Shares. Whenever the
Exercise Price or the number of Ordinary Shares into which this Warrant is
exercisable is adjusted pursuant to any provision of this Section 3, the Company
shall promptly, and in any event within two (2) Business Days, mail to the
Holder a notice setting forth the Exercise Price and the number of Ordinary
Shares into which this Warrant is exercisable after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

(ii) Notice to Allow Exercise by Holder. If during the term in which this
Warrant may be exercised by the Holder (A) the Company shall declare a dividend
(or any other distribution in whatever form) on the Ordinary Shares, (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Ordinary Shares, (C) the Company shall authorize the granting to all holders
of the Ordinary Shares rights or warrants to subscribe for or purchase any share
capital of any class, (D) the approval of any shareholders of the Company shall
be required in connection with any reclassification of the Ordinary Shares, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Ordinary Shares are converted into other securities, cash
or property, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall cause to be mailed to the Holder at its last
address as it shall appear upon the Warrant Register of the Company, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Ordinary
Shares of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Ordinary Shares of record shall be entitled to exchange
their Ordinary Shares for securities, cash or other property deliverable upon
such reclassification, consolidation, merger, sale, transfer or share exchange;
provided that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of its subsidiaries, the Company shall simultaneously publicly disclose
such information in compliance with applicable securities laws. The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 

- 24 -



--------------------------------------------------------------------------------

Section 4. Transfer of Warrant.

(a) Transferability. As provided herein, this Warrant may be transferred in
whole or in part, as the case may be, only pursuant to a registration statement
filed under the Securities Act or an exemption from such registration. Subject
to such restrictions and subject to compliance with the applicable laws of
Jersey, Channel Islands, the Company shall transfer this Warrant in whole or in
part, as the case may be, from time to time upon the books to be maintained by
the Company for that purpose, upon surrender hereof for transfer, properly
endorsed or accompanied by appropriate instructions for transfer and such other
documents as may be reasonably required by the Company to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee, in the case of a partial transfer, a new
Warrant reflecting the reduced number of Ordinary Shares into which such Warrant
is exercisable shall be issued to the transferor, and the surrendered Warrant
shall be canceled by the Company.

(b) New Warrant. This Warrant may be combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for this Warrant or Warrants to be combined in accordance with such
notice. All Warrants issued on transfers or exchanges shall include reference to
the initial issuance date set forth on the first page of this Warrant and shall
be identical with this Warrant except as to the number of Warrant Shares
issuable pursuant thereto and the Warrant number.

(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company or on behalf of the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual written notice to the
contrary from the Holder. Upon thirty (30) days’ prior written notice to the
Holder, the Company may appoint a warrant agent (the “Warrant Agent”) to
maintain the Warrant Register. Either the Transfer Agent or a third party may be
appointed by the Company as the Warrant Agent, at the Company’s sole discretion.
The Company shall remain responsible for the contents of the Warrant Register,
notwithstanding the appointment of a Warrant Agent.

Section 5. Miscellaneous.

(a) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Company prior to the issuance of the Warrant Shares as set forth in
Section 2(c)(i) except as set forth in Section 3 hereof.

 

- 25 -



--------------------------------------------------------------------------------

(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that, upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any share
certificate relating to the Warrant Shares, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or share certificate, if mutilated,
the Company will make and deliver a new Warrant or share certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or share
certificate. Applicants for a replacement Warrant under such circumstances shall
also comply with such other reasonable regulations and procedures and pay such
other reasonable charges as the Company may prescribe.

(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

(d) No Inconsistent Actions. Except and to the extent as waived or consented to
by the Holder, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or articles of association
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Holder as set forth in this Warrant against
impairment. Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant and (iii) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be necessary to
enable the Company to perform its obligations under this Warrant.

(e) Certain Covenants. The Company covenants that all Ordinary Shares issued
upon exercise of this Warrant will be fully paid and non-assessable by the
Company and free from all taxes, liens and charges with respect to the issue
thereof. If any Ordinary Shares issuable upon the exercise hereof require
registration with or approval of any governmental authority under any federal or
state law before such Ordinary Shares may be validly issued upon exercise, the
Company will, to the extent then permitted by the rules and interpretations of
the applicable government authority, use its best efforts to secure such
registration or approval, as the case may be. The Company further covenants that
if at any time the Ordinary Shares shall be listed on any national securities
exchange or automated quotation system, the Company will list and keep listed,
so long as the Ordinary Shares shall be so listed on such exchange or automated
quotation system, any Ordinary Shares issuable upon exercise of this Warrant.

 

- 26 -



--------------------------------------------------------------------------------

(f) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(g) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered for resale under the Securities
Act, will have restrictions upon resale imposed by state and federal securities
laws unless the shares are sold under an exemption from registration, including,
without limitation, Rule 144 (if available).

(h) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant or the Subscription
Agreements, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to the Holder such amounts as shall be sufficient to cover
any reasonable costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

(i) Notices. Any notice, request or other document required or permitted to be
given or delivered under this Warrant must be in writing and will be deemed to
have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications to the Company shall be:

If to the Company:

28 Esplanade

St Helier

JE2 3QA

Jersey, Channel Islands

Telephone: +44 131 445 6159

Facsimile: +44 153 4700 007

Attention: Paul Cowan

 

- 27 -



--------------------------------------------------------------------------------

With Copies to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Per B. Chilstrom

Facsimile: 212-878-8375

If to an initial Holder, to the address provided in the Subscription Agreements
or such other address as such Holder may notify the Company of from time to
time.

If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company or such other address as such
transferee Holder may notify the Company of from time to time.

(j) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Ordinary Shares or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(k) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to seek specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

(l) Successors and Assigns. This Warrant and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Company and the successors and permitted
assigns of the Holder. The provisions of this Warrant are intended to be for the
benefit of any Holder from time to time of this Warrant and shall be enforceable
by the Holder or holder of Warrant Shares.

(m) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

(n) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

- 28 -



--------------------------------------------------------------------------------

(o) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

[Signature Page Follows]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

QUOTIENT LIMITED By: Name: Title:

[Warrant Signature Page]



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: QUOTIENT LIMITED

The undersigned is the Holder of Warrant No.                  (the “Warrant”)
issued by Quotient Limited, a Jersey, Channel Islands company (the “Company”).
As a condition to this exercise, the undersigned Holder hereby represents and
warrants to the Company that the representations and warranties set forth in
Article 2 of the Subscription Agreements (as defined in the Warrant), other than
Section 2(n) thereof, are true and correct in all material respects as of the
date hereof as if they had been made on such date with respect to the Warrant
Shares (except for any representation or warranty made as of a specified date,
which shall be true and correct in all respects as of such specified date). The
undersigned Holder acknowledges that the sale, transfer, assignment or
hypothecation of the Warrant Shares to be issued upon exercise of this Warrant
is subject to the terms and conditions contained in the Warrant. Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.

(1) The undersigned hereby elects to purchase                  Ordinary Shares
of the Company pursuant to the terms of the Warrant, and tenders herewith
payment of the aggregate Exercise Price for such Ordinary Shares in full,
together with all applicable transfer taxes payable by the undersigned pursuant
to Section 2(c)(vi) of the Warrant, if any.

(2) Unless the Warrant Shares will be delivered electronically via DWAC, please
issue a certificate or certificates representing said Warrant Shares in the name
of the undersigned or in such other name as is specified below:

 

 

and deliver the physical certificate representing said Warrant Shares to the
following address:

 

 

If the Warrant Shares will be delivered electronically via DWAC, please issue
them to the following account:

 

• Name of DTC Participant:

 

• DTC Participant Number:

 

• Name of Account at DTC Participant to be credited with the Warrant Shares:

 

• Account Number at DTC Participant to be credited with the Warrant Shares:

[SIGNATURE OF HOLDER]

Name of Investing Entity:

 

 

Signature of Authorized Signatory of Investing Entity:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Date:

 

- 31 -



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to exercise the Warrant.)

FOR VALUE RECEIVED, [all][    ] of the shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to                     whose
address is                    

Dated:                 ,

Holder’s Signature:                                       
                              

Holder’s Address:                                       
                                  

                                 ___________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

A-1